Citation Nr: 1755569	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  13-03 383A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial increased rating in excess of 10 percent for right knee chondromalacia with arthritis and limitation of motion.

2.  Entitlement to an initial increased rating in excess of 10 percent for left knee chondromalacia with arthritis and limitation of motion.

3.  Entitlement to an initial increased rating in excess of 10 percent for right knee instability.

4.  Entitlement to an initial increased rating in excess of 10 percent for left knee instability.

5.  Entitlement to an increased rating in excess of 10 percent for status-post right ankle fracture with residuals of chronic synovitis and loss of motion.

6.  Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

Sean Raymond, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to May 1982.

This case is before the Board of Veterans' Appeals (Board) on appeal of November 2006 and November 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A March 2015 Board Decision and Remand recounts the procedural history of the issues presently before the Board.  The March 2015 Decision and Remand also listed separate issues of entitlement to extraschedular ratings for the knee and ankle claims listed above.  The Board now deletes the previously listed extraschedular issues as superfluous, as any increased rating analysis in this case entails extraschedular consideration as necessary. 

Appealed issues of entitlement to service connection for an acquired psychiatric disability secondary to service-connected bilateral knee disability, and entitlement to service connection for degenerative lumbar spondylosis (claimed as spinal impairment) secondary to service-connected bilateral knee disability currently await procedural development by the RO and are unripe for Board adjudication at this time.

With respect to the present issues, the Veteran requested a travel board hearing in February 2013 and a videoconference hearing in June 2013.  The Veteran's agent withdrew the hearing request in September 2013. 


FINDINGS OF FACT

1.  The Veteran's right knee flexion is not limited to 30 degrees or less.

2.  The Veteran's left knee flexion is not limited to 30 degrees or less.

3.  The Veteran's right knee instability is no more than slight.

4.  The Veteran's left knee instability is no more than slight.

5.  The Veteran's right ankle limitation of motion is not marked.

6.  The Veteran's service-connected disabilities do not preclude him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an initial increased rating in excess of 10 percent for right knee chondromalacia with arthritis and limitation of motion have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5260 (2017).

2.  The criteria for an initial increased rating in excess of 10 percent for left knee chondromalacia with arthritis and limitation of motion have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5260 (2017).

3.  The criteria for an initial increased rating in excess of 10 percent for right knee instability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC) 5257 (2017).

4.  The criteria for an initial increased rating in excess of 10 percent for left knee instability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5257 (2017).

5.  The criteria for an increased rating in excess of 10 percent for status-post right ankle fracture with residuals of chronic synovitis and loss of motion.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5271 (2017).

6.  The criteria for referral of a TDIU rating have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16(b), 4.25, 4.26 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist since return of this case to the Board.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).


II. Legal Criteria
a. Increased Ratings

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  As to which of two rating evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of the disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

b. TDIU

A TDIU rating may be warranted when a Veteran demonstrates the inability to secure or follow a substantially gainful occupation due solely to impairment resulting from service-connected disabilities.  See 38 C.F.R. § 4.16(a) (2017).  Minimum disability rating percentages must be shown for the service-connected disabilities, alone or in combination, to qualify for consideration for a TDIU award under § 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability rendering a combined rating of 70 percent or more.  Id.

When a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extraschedular rating may never nevertheless be warranted where the veteran is unemployable due to a service-connected disability. 38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  Should the Board discern a plausible basis for an extraschedular TDIU, it must refer the matter to the Director of Compensation Service for an initial decision before the Board may decide the issue.  See Wages v. McDonald, 27 Vet. App. 233, 236 (2015).
The question of unemployability or the veteran's ability or inability to engage in substantial gainful activity, must be examined in a practical manner.  The crux of the matter rests upon whether a particular job is realistically within the capabilities, both physical and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).

Marginal employment shall not be considered substantially gainful employment and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  

The Board shall consider the nature of the employment and the reason for any termination.  38  C.F.R. § 4.16(a).  The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2017); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

The record must reflect some factor that takes the case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15 (2017); Van Hoose, 4 Vet. App. 361(1993).  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether the Veteran can perform the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).


III. Analysis
a. Right knee chondromalacia with arthritis and limitation of motion.

The Veteran's right knee chondromalacia is rated as 10 percent disabling for limitation of flexion to 45 degrees out of a possible 140 degrees.  38 C.F.R. § 4.71a DC 5260; Plate II.  A 20 percent rating requires limitation of flexion to 30 degrees.  The highest rating of 30 percent requires limitation of flexion to 15 degrees.  

The Veteran has not presented right knee limitation of flexion approaching the threshold for a minimum compensable rating under DC 5260, however, the Board previously granted the Veteran's 10 percent evaluation based upon painful motion of the right knee that entitled the Veteran to at least the minimal compensable rating for the affected joint..  March 2015 Board Decision and Remand; Burton v. Shinseki, 25 Vet. App. 1 (2011); 38 C.F.R. § 4.59. 

A September 2006 VA examination report shows right knee flexion limited to 120 degrees without pain.  A January 2007 orthopedic consultation record shows full bilateral knee range of motion with pain.  An October 2008 VA examination report shows right knee flexion limited to 125 degrees without pain.  An October 2009 VA examination report shows right knee flexion limited to 110 degrees without pain.  A July 2016 VA examination report shows right knee flexion limited to 120 degrees with pain.  Hence, at no point during the appeal period did the Veteran meet the schedular criteria of DC 5260 for an increased rating for limitation of flexion.

The October 2009 VA examiner noted unreliable decreased active range of motion measurements for the knees due to voluntary stiffness and guarding by the Veteran.  Such evidence reduces the Veteran's credibility and calls into question the reliability of the Veteran's participation and reporting in earnest with respect to the range of motion of both knees.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness); see also Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Veteran contends his knee disabilities caused significant pain and interference with prolonged standing, walking, lifting, and sitting and other aspects of daily life and employment.  The Veteran has also reported flare ups "several times per week" with a severity of "12/10" for "several hours or until next day."  July 2016 VA examination.  Mere recitation of a veteran's self-reported lay history does not constitute competent medical evidence.  See LeShore v. Brown, 8 Vet. App. 406 (1996).  Nevertheless, the Board has considered whether such reports, in light of the abovementioned credibility issues, warrant the Veteran to a higher rating due to functional loss.  38 C.F.R. § 4.40, 4.45; see DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  All circumstances considered, the Board does not find functional loss to render the Veteran's right knee limitation of flexion-with objective, credible limitation measurements ranging between 120 degrees and 125 degrees throughout the appeal period-as equivalent to right knee limitation flexion to 30 degrees or less (the threshold degree of flexion limitation for the next rating greater than 10 percent).

The Board has considered whether higher or additional disability ratings are available for the right knee through other related diagnostic codes.  The record does not reflect any other related knee disability that arose to a minimum compensable level throughout the appeal period for which the Veteran does not already receive compensation and is not already of issue in this appeal.  38 C.F.R. § 4.71a DC 5256, 5258, 5259, 5261, 5262, 5263.

The Board has also considered whether the Veteran's right knee limitation of flexion presents such an exceptional disability picture to thereby warrant referral for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).  For this issue, the applicable schedular rating criteria reasonably describe and assess the Veteran's disability levels and symptomatology i.e., pain and limitation of motion, all of which are symptoms that are specifically addressed in the schedular rating criteria pertaining to musculoskeletal disabilities.  Hence, as the schedular rating reasonably describes the Veteran's disability picture, referral for extraschedular consideration is unwarranted.

The Board finds the evidence preponderates against a claim for an increased rating in excess of 10 percent.  As such, the benefit-of-the-doubt doctrine is inapplicable, and the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

b. Left knee chondromalacia with arthritis and limitation of motion

The Veteran's left knee chondromalacia is rated as 10 percent disabling for limitation of flexion to 45 degrees out of a possible 140 degrees.  38 C.F.R. § 4.71a DC 5260; Plate II.  A 20 percent rating requires limitation of flexion to 30 degrees.  The highest rating of 30 percent requires limitation of flexion to 15 degrees.  

The Veteran has not presented left knee limitation of flexion approaching the threshold for a minimum compensable rating under DC 5260, however, the Board previously granted the Veteran's 10 percent evaluation based upon painful motion of the left knee that entitled the Veteran to at least the minimal compensable rating for the affected joint..  March 2015 Board Decision and Remand; Burton v. Shinseki, 25 Vet. App. 1 (2011); 38 C.F.R. § 4.59. 

A September 2006 VA examination report shows left knee flexion limited to 120 degrees without pain.  A January 2007 orthopedic consultation record shows full bilateral knee range of motion with pain.  An October 2008 VA examination report shows left knee flexion limited to 125 degrees without pain.  An October 2009 VA examination report shows left knee flexion limited to 90 degrees without pain.  A July 2016 VA examination report shows left knee flexion limited to 110 degrees with pain.  Hence, at no point during the appeal period did the Veteran meet the schedular criteria of DC 5260 for an increased rating for limitation of flexion.

As stated previously with the right knee limitation of flexion issue, the Board has considered whether the Veteran's subjective reports of additional impairment due to pain and other factors warrant a higher rating due to functional loss.  38 C.F.R. § 4.40, 4.45; see DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  All circumstances and credibility issues considered, the Board does not find functional loss that renders the Veteran's left knee limitation of flexion-with objective, credible limitation measurements ranging between 110 degrees and 125 degrees throughout the appeal period-as equivalent to limitation of flexion to 30 degrees or less (the threshold degree of flexion limitation for the next rating greater than 10 percent).

The Board finds that the Veteran's left knee limitation of flexion is best approximated by his current 10 percent evaluation under DC 5260.  In doing so, the Board has considered the Veteran's lay contentions concerning his left knee limitation of flexion to include pain and interference with his daily lifestyle, other diagnostic codes related to the knee, and whether the facts present an exceptional disability picture uncontemplated by schedular criteria.  Nevertheless, the objective medical evidence supports the presently assigned rating and the claim is denied.

c. Right knee instability.

The Veteran's right knee chondromalacia is rated as 10 percent disabling for slight lateral instability.  38 C.F.R. § 4.71a DC 5257.  A 20 percent rating requires moderate instability.  The highest rating of 30 percent requires severe instability.  

A September 2006 VA examination report shows no evidence of instability.  A January 2007 orthopedic consultation record notes laxity of both knees, but does not specify the degree of laxity.  An October 2008 VA examination report notes mild right knee lateral instability.  An October 2009 VA examination report shows no right knee instability.  A July 2016 VA examination report notes slight right knee instability.  Hence, at no point during the appeal period did the Veteran meet the schedular criteria of DC 5257 for an increased rating beyond that which he receives for slight right knee lateral instability.

The Board finds that the Veteran's right knee instability is best approximated by his current 10 percent evaluation under DC 5257.  In doing so, the Board has considered the Veteran's lay contentions concerning his right knee instability to include pain and interference with his daily lifestyle, other diagnostic codes related to the knee, and whether the facts present an exceptional disability picture uncontemplated by schedular criteria.  The objective medical evidence supports the presently assigned rating and the claim is denied.

d. Left knee instability.

The Veteran's left knee chondromalacia is rated as 10 percent disabling for slight lateral instability.  38 C.F.R. § 4.71a DC 5257.  A 20 percent rating requires moderate instability.  The highest rating of 30 percent requires severe instability.  

A September 2006 VA examination report shows no evidence of instability.  A January 2007 orthopedic consultation record notes laxity of both knees, but does not specify the degree of laxity.  An October 2008 VA examination report notes mild left knee lateral instability.  An October 2009 VA examination report shows no left knee instability.  A July 2016 VA examination report notes slight left knee instability.  Hence, at no point during the appeal period did the Veteran meet the schedular criteria of DC 5257 for an increased rating beyond that which he receives for slight left knee lateral instability.

The Board finds that the Veteran's left knee instability is best approximated by his current 10 percent evaluation under DC 5257.  The Board has considered the Veteran's lay contentions concerning his left knee instability to include pain and interference with his daily lifestyle, other diagnostic codes related to the knee, and whether the facts present an exceptional disability picture uncontemplated by schedular criteria.  The objective medical evidence supports the presently assigned rating and the claim is denied.

e. Right ankle fracture with residuals of chronic synovitis and loss of motion.

The Veteran's status-post right ankle is rated as 10 percent disabling for moderate limitation of motion.  38 C.F.R. § 4.71a DC 5271.  The next and highest rating of 20 percent requires marked limitation of motion.  0 to 20 degrees of dorsiflexion and 0 to 45 degrees of plantar flexion constitute normal ankle range of motion.  Id., Plate II.

The VA Rating Schedule does not define the words "moderate" and "marked.".  Rather than apply a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.  However, the VA Compensation and Pension manual provides an example of moderate limitation of ankle motion as less than 15 degrees of dorsiflexion or less than 30 degrees of plantar flexion, while an example of marked limitation is less than 5 degrees of dorsiflexion or less than 10 degrees of plantar flexion.  See M-21, III.iv.4.A.4.o.

An October 2008 VA examination report shows 14 degrees of dorsiflexion and 28 degrees of plantar flexion.  An October 2009 VA examination report shows 5 degrees of dorsiflexion and 45 degrees of plantar flexion.  A July 2016 VA examination report shows 20 degrees of dorsiflexion and 20 degrees of plantar flexion.  The July 2016 VA examiner noted pain on all motion and characterized the limitation of motion as moderate.

The Board has considered the Veteran's lay contentions of pain and interference with his daily lifestyle, other diagnostic codes related to the ankle, and whether the disability presents an exceptional picture uncontemplated by the schedular criteria.  The Board finds that the current 10 percent evaluation under DC 5271 for marked limitation of ankle motion best approximates the Veteran's right ankle disability discussed here.  The objective medical evidence supports the presently assigned rating and the claim is denied.

f. TDIU

The Veteran does not meet the minimum disability rating percentage threshold for consideration of schedular TDIU.  38 C.F.R. § 4.16(a).  The Veteran is currently service connected for left knee chondromalacia of the patellae with early arthritis with limitation of motion (10 percent from December 13, 2005), right knee chondromalacia of the patellae with early arthritis with limitation of motion (10 percent from December 13, 2005), left knee chondromalacia of the patellae with early arthritis with instability (0 percent from December 13, 2005 and 10 percent from December 2006), right knee chondromalacia of the patellae with early arthritis with instability (0 percent from December 13, 2005 and 10 percent from December 2006), status post right ankle fracture with residuals of chronic synovitis and loss of motion (20 percent from December 13, 2005 and 10 percent from October 30, 2008), and scar, right ankle status post open reduction internal fixation (0 percent from December 13, 2005 and 10 percent from August 20, 2009).  The Veteran's combined evaluation is 40 percent from December 13, 2004 and 50 percent from December 22, 2006.  Thus, the Veteran does not have a disability rated at least 60 percent, nor does he have at least one disability rated at least 40 percent with an additional disability that creates a combined evaluation of at least 70 percent throughout the appeal period.

The Board does not find a plausible basis to warrant referral for extraschedular TDIU consideration.  As a preliminary matter, the Veteran has proffered non-credible testimony to the extent of his claimed unemployability.  For example, in a December 2007 work history report in support of an application for Social Security benefits, the Veteran claimed he became unable to work in December 2005.  See February 2011 SSA Records at 142.  The Veteran listed several illnesses that limited his ability to work to include his service-connected knee disabilities and several other non-service connected illnesses and injuries.  The Veteran omitted his service-connected ankle disabilities.  The Veteran provided that he worked as a truck driver and heavy equipment technician from 1990 to 2002, and as an automobile repair technician and painter from 2003 to 2005.

In an October 2010 VA Form 21-8940 Application for Increased Compensation Based on Unemployability, which provided notice of the penalties for willful submission of statements or evidence known to be false, the Veteran then claimed he became unable to work due to his service-connected knee and right ankle disabilities in 1999.  The Veteran omitted any mention of work in equipment repair or truck driving from 1999 to 2002 (leaving dates of employment blank), and any mention of work in automobile repair and painting from 2003 to 2005 as stated in his December 2007 work history report Social Security benefits.  Moreover, in his Social Security work history report, the Veteran endorsed walking, standing, kneeling, and crouching eight to ten hours a day, and frequently lifting between 30 and 100 pounds of equipment for his automobile repair job from 2003 to 2005.  The Veteran also reported similarly strenuous activity in his prior truck driving and heavy equipment repair job through 2002.

The Board is disinclined to assume the Veteran simply forgot he had worked for approximately five additional years when he applied for a TDIU through VA.  While the shift in reported dates of unemployability would not have changed the Veteran's effective date of entitlement (as he first submitted his claim for TDIU in August 2008), the Board concludes that the Veteran misreported his dates of unemployability for the purpose of monetary gain by way of either securing an earlier date of entitlement to TDIU; or embellishing the impact of his service connected disabilities on employment.  Coupled with a willful lack of effort in an October 2009 VA examination of the knees, for which the Veteran claims gives rise in part to his unemployability, the Board can assign no probative value to the Veteran's contentions of unemployability due to service-connected disabilities for lack of credibility.  The evidence ultimately reflects the Veteran's propensity to be less than forthcoming in matters intended to discern the actual impact of the his disabilities.

Furthermore, a July 2016 VA examiner opined that the Veteran's service-connected disabilities would not preclude gainful, sedentary employment.  The examiner noted that moderate or light duty employment would be severely impeded.  However, given the abovementioned credibility issues, the Board finds it less likely than not that the examiner's statements regarding the Veteran's capability of moderate or light duty employment were informed by earnest reporting and participation by the Veteran.  Likewise, the Board finds a March 2008 letter from the Veteran's care provider to be of little probative value, as it simply restates the Veteran's contention that he is unable to work.  August 2008 Medical Treatment Record.

In light of the foregoing, the Board finds the evidence preponderates against a finding of entitlement to a schedular TDIU, or a plausible basis for consideration of an extraschedular TDIU, and the claim is denied.  
ORDER

Entitlement to an initial increased rating in excess of 10 percent for right knee chondromalacia with arthritis and limitation of motion is denied.

Entitlement to an initial increased rating in excess of 10 percent for left knee chondromalacia with arthritis and limitation of motion is denied.

Entitlement to an initial increased rating in excess of 10 percent for right knee instability is denied.

Entitlement to an initial increased rating in excess of 10 percent for left knee instability is denied.

Entitlement to an increased rating in excess of 10 percent for status-post right ankle fracture with residuals of chronic synovitis and loss of motion is denied.

Entitlement to a total disability rating for individual unemployability due to service-connected disabilities is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


